Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Di Domenico et al. (US 20170242403 A1), hereinafter Di Domenico, and further in view of Kawauchiya et al. (US 20150063083 A1), hereinafter Kawauchiya.  
Regarding Claim 1, Di Domenico discloses a timepiece comprising a timepiece movement (par. 0005) and a barrel [7] arranged to accumulate mechanical energy, a geartrain [8], a mechanical resonator (par. 0047 “sprung balance resonator”) formed of a balance [3] and a balance spring (par. 0047 “sprung balance resonator”),  and an escapement device; wherein the escapement device is a magnetic escapement [100], that comprises an escape wheel set [1] formed of an escape pinion and at least one magnetic structure [4, 11, 12], which has a general annular shape (figs. 1 and 3) centred on an axis of rotation [A1] of the escape wheel set, this said magnetic escapement further comprising a magnetic element [20] or a plurality of magnetic elements [201, 202] this said magnetic element or each magnetic element being arranged so as to have an oscillating movement that is synchronous with the oscillation of the mechanical resonator (par. 0049 “pallet lever 2 tilts” and par. 0047 “pivoting magnetic stop member” in combination with figs. 1 and 3 and established function of escapement mechanisms known in the art) and that has a radial component different to zero relative to said axis of rotation, (fig. 3) said magnetic element being coupled with said at least one magnetic structure or each magnetic element of said plurality of magnetic elements being coupled, at least momentarily periodically, with said at least one magnetic structure (par. 0049 “magnetic interaction energy between wheel 1 and pole piece 20”) such that the escape wheel set rotates by a predetermined angular period at each oscillation period of the balance (essential to the functionality of escapement mechanisms and well understood that this would apply to Di Domenico to a person of ordinary skill in the art); wherein the magnetic escapement is arranged so as to have, in normal timepiece movement operation, alternately energy accumulation phases (par. 0049), from a conversion of mechanical energy supplied by the barrel into magnetic potential energy in the magnetic escapement (par. 0085 and claim 23), and transfer phases of energy accumulated in the magnetic escapement to the magnetic resonator (par. 0049); and wherein the magnetic escapement is arranged such that: during each energy accumulation phase, said at least one magnetic structure is subjected to a magnetic force torque (par. 0059, par. 0072 “magnetic repulsion”), relative to said axis of rotation (fig. 3), having an opposite direction to that of a drive torque (par. 0003), applied by the barrel via the tourbillon carriage to the escape wheel set (opposite direction given the pole piece of the pallet lever acts via magnetic repulsion, par. 0072), and an intensity less than that of this said drive torque, such that the escape wheel set rotates by a certain angle to enable the accumulation of a certain magnetic potential energy in the magnetic escapement (shown by changes in potential curve of figs. 2 and 10 and the understood motion of the escapement wheel to a person of ordinary skill in the art shown by fig. 3); during each transfer phase of energy, said magnetic element or each magnetic element of a set of magnetic elements, that of the plurality of magnetic elements was coupled with said at least one magnetic structure during a preceding energy accumulation phase, is subjected to a radial magnetic force (par. 0072 “magnetic repulsion”), relative to said axis of rotation, during an alternation of the oscillating movement thereof and in the direction of the radial component of this said oscillating movement during this said alternation (fig. 3), such that the magnetic escapement then converts into mechanical energy magnetic potential energy accumulated in the preceding energy accumulation phase to be able to maintain the oscillation of the mechanical resonator (par. 0049).
Di Domenico does not disclose a timepiece fitted with a tourbillon comprising a carriage arranged rotating about a main axis, a geartrain kinematically linking the tourbillon carriage to the barrel.  Di Domenico does not explicitly disclose the escapement wheel including an escapement pinion.  
Kawauchiya discloses a timepiece comprising a timepiece movement (par. 0002) fitted with a tourbillon [30] comprising a carriage [33, 34] arranged rotating about a main axis (par. 0055), a barrel [22] arranged to accumulate mechanical energy, a geartrain kinematically linking the tourbillon carriage to the barrel (par. 0047), a mechanical resonator [101], and an escape wheel set formed with an escape wheel and pinion [111].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetic escapement invention of Di Domenico into the tourbillon invention of Kawauchiya because the tourbillon mechanism advantageously prevents changes in the oscillation cycle of the balance and hairspring due to the direction of the gravitational force (par. 0010).  The tourbillon mechanism of Kawauchiya is disclosed to utilize an escapement mechanism [102] such that utilizing a magnetic escapement such as Di Domenico within the mechanism would be an obvious modification (i.e. there would be an obvious place to implement Di Domenico in Kawauchiya).   
Regarding Claim 2, Di Domenico further discloses a magnetic escapement which comprises a stopper [2] coupling momentarily, in each oscillation alternation of the mechanical resonator, said mechanical resonator with the escape wheel set (pole piece 20 of stopper 2, “arranged to cooperate alternately with internal track 11 and external track 12 of a magnetic layer 4” par. 0047), the stopper bearing said magnetic element or said plurality of magnetic elements (figs. 3 and 12 shows stopper 2 bearing 20 and 201, 202 respectively) and being subjected, when the mechanical resonator oscillates, to a to-and-fro movement (figs. 2 and 10 show results of a to-and-fro movement to potential, “pivoting magnetic stop member” par. 0047 fits with to-and-fro motion) interspersed with rest phases wherein the stopper is alternately stopped in two rest positions (par. 0057); wherein said at least one magnetic structure defines in the two rest positions of the stopper respectively a first magnetic potential energy curve and a second magnetic potential energy curve, both as a function of the angle of the escape wheel set and each having (figs. 2 and 10): increasing portions for the magnetic interaction between said at least one magnetic structure and said magnetic element or a set of magnetic elements that, of the plurality of magnetic elements, are coupled with said at least one magnetic structure in a corresponding rest position of the stopper, these increasing portions being configured so as to be suitable for being climbed, during normal timepiece movement operation, by said magnetic element or by said set of magnetic elements (figs. 2 and 10 show increasing portions suitable for climbing during normal escapement movement of the magnetic element compared to the magnetic structure shown by fig. 3), and magnetic barriers [131, 132] following respectively the increasing portions, said magnetic barriers being arranged so as to be suitable for stopping angular progress of the escape wheel set while the stopper is in the corresponding rest position (par. 0057); said increasing portions of the first magnetic potential energy curve being respectively offset angularly relative to the increasing portions of the second magnetic potential energy curve, each magnetic barrier of one of the first and second magnetic potential energy curves being situated angularly between two successive magnetic barriers of the other of these first and second magnetic potential energy curves (figs. 3 and 10); the magnetic escapement being arranged such that: the energy accumulation phases occur essentially and respectively in the successive rest phases of the stopper (par. 0049), during each energy accumulation phase, said magnetic element or a set of magnetic elements, which of said plurality of magnetic elements are at that time coupled with said at least one magnetic structure, is suitable for climbing at least partially one of the increasing portions during a certain rotation of the escape wheel set (fig. 2 and 10), the increasing portions of the first and second magnetic potential energy curves may, during said normal timepiece movement operation, be respectively and alternately climbed at least partially during successive energy accumulation phases (fig. 2 and 10); and wherein the magnetic escapement is further arranged such that: the transfer phases of energy occur respectively in successive alternations (figs. 2 and 10) of the to-and-fro movement of the stopper, said magnetic escapement is subjected, during said normal timepiece movement operation, overall to a decrease in magnetic potential energy during each of the successive alternations of the to-and-fro movement of the stopper (figs. 2 and 10), and the decrease in magnetic potential energy in the magnetic escapement results essentially from work of said radial magnetic force applied on said magnetic element or on each magnetic element of a set of magnetic elements that, of the plurality of magnetic elements, were coupled with said at least one magnetic structure during a preceding rest phase (work done from magnetic repulsion, par. 0072, and shown by fig. 10 and the movement of the escapement of fig. 3), said work of the radial magnetic force thus being supplied to the stopper that is arranged to transmit same mostly to the mechanical resonator, such that said mechanical resonator can receive a mechanical energy impulse [impulse pin 30] in each alternation of the to- and-from movement of said stopper (par. 0049).
Regarding Claim 7, Di Domenico further discloses a magnetic escapement which comprises at least two similar magnetic elements that are situated on the same side of said magnetic structure and that are both coupled simultaneously with said magnetic structure such that the respective magnetic couplings thereof are added together (fig. 12).
Regarding Claim 8, Di Domenico further discloses the magnetic escapement comprises at least one pair of similar magnetic elements that are situated respectively above and below said magnetic structure and that are both coupled simultaneously with said magnetic structure such that the respective magnetic couplings thereof are added together (par. 0072 “To offset axial stresses on escape wheel 1, it is advantageous to use a variant of wheel 1 comprising two magnetic layers 4, upper layer 4S and lower layer 4I, between which pole piece 20 of pallet-lever 2 is sandwiched, as represented in FIG. 11.”).
Regarding Claim 9, Di Domenico further discloses a magnetic structure is a first magnetic structure [11]; and wherein the escape wheel set comprises a second magnetic structure [12] that has a planar symmetry with the first magnetic structure and that is situated at a distance therefrom so as to enable said magnetic  element or each magnetic element of said plurality of magnetic elements to be situated, during said oscillating movement, at least momentarily between the first and second magnetic structures (figs. 3, 12 show 20, 201, 202 between 11 and 12).
Regarding Claim 10, Di Domenico further discloses that a first magnetic structure and the second magnetic structure are formed respectively of a first permanent magnet and a second permanent magnet that each have an axial magnetization and the same polarity (par. 0080-0081); and wherein said magnetic element or each magnetic element of said plurality of magnetic elements is formed of a permanent magnet having an axial magnetization and an inverted polarity relative to the first and second magnets, so as to be subjected to a magnetic repulsion force with each of the two magnetic structures (par. 0072 “magnetic repulsion”).
Regarding Claim 11, Di Domenico further discloses an escape wheel set that bears a first ferromagnetic structure [5S] and a second ferromagnetic structure [5I] covering respectively the first and second magnetic structures of both external sides of the set of these first and second magnetic structures, so as to form thus a shield of the first and second magnetic structures and of each magnetic element when the latter is situated therebetween and is thus coupled magnetically therewith (par. 0081).
Regarding Claim 13, Di Domenico discloses that the magnetic element of the magnetic escapement is a single magnet [20] arranged to repel said at least one magnetic structure (fig. 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Di Domenico and Kawauchiya as applied to claim 2 above, and further in view of Heise (US 20170060091 A1) and Mutrux (US 20180088531 A1).
Regarding Claim 3, the combination of Di Domenico and Kawauchiya does not explicitly disclose a tourbillon that bears an intermediate wheel set that is a reducer wheel set nor a tourbillon carriage that performs one revolution on itself per minute.  
Heise discloses a tourbillon that bears an intermediate wheel set of which an intermediate wheel meshes with escape pinion and an intermediate pinion meshes with a fixed second wheel comprised by the timepiece movement (par. 0079), the intermediate wheel set being a reducer wheel set of the rotational frequency of the escape wheel set (par. 0079 “rotational damper” and “achieve an adjusted rotational speed”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Di Domenico and Kawauchiya with the reducer intermediate wheel set of Heise as it is a fundamental skill in the field of horology to adjust gear ratios to the appropriate rate and adjusting the ratio of driving on the basis of a reduction gear is in keeping with such a principle of design and is fundamental to the field of endeavor, in which Heise discloses an obvious variant of using a damping or braking intermediate wheel set.  
The combination of Di Domenico, Kawauchiya, and Heise does not disclose that the tourbillon carriage performs one revolution on itself per minute. Mutrux discloses a tourbillon carriage that performs one revolution on itself per minute (par. 0029). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a tourbillon cage that performs one revolution on itself per minute, as this allows the rotation cage to serve as a second hand in a manner well known or allow the second hand to be coupled to the carriage (Mutrux par. 0029). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Di Domenico and Kawauchiya as applied to claim 1 above, and further in view of Mallet et al. (US 8414184 B2), hereinafter Mallet.
Regarding Claim 4, the combination of Di Domenico and Kawauchiya do not disclose that the oscillation frequency of the mechanical resonator is substantially equal to or greater than six Hertz
Mallet discloses the oscillation frequency of the mechanical resonator is substantially equal to or greater than six Hertz and that (col. 1 lines 27-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have as high of an oscillation frequency in the combination of Di Domenico and Kawauchiya as possible as Mallet provides that high oscillation frequency is an advantageous characteristic for a balance and depends upon the inertia of the balance and the energy provided for oscillation (col. 1 lines 32-36).  Because an advantage of the magnetic escapement of Di Domenico includes minimizing energy losses through friction (par. 0009), which Di Domenico poses to further improve with alteration to the magnetic interaction (par. 0011), it would be obvious to a person of ordinary skill in the art further based on Mallet that because the energy losses are minimized in the combination of Di Domenico and Kawauchiya the resonator would be capable of a higher oscillation frequency.  And while it would perhaps not be immediately obvious to what value this higher oscillation frequency may be, it would be obvious in the combination to attempt as high of a frequency oscillator within the tourbillon as possible given the advantages and accuracy the higher frequency provides.  
As Claim 4 does not add any further limitation to structure of the timepiece of claim 1, it follows that the structure of the timepiece of claim 1 is capable of such an oscillation frequency of equal to or greater than 6 Hz.  As a person of ordinary skill in the art would find it obvious to try to attain the highest oscillation frequency for the mechanical resonator with the combination of Di Domenico and Kawauchiya and the understanding of Mallet, this limitation is met by the combination of these three references.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Di Domenico, Kawauchiya, Heise, and Mutrux as applied to claim 3 above, and further in view of Mallet.
Regarding Claim 5, the combination of Di Domenico, Kawauchiya, Heise, and Mutrux do not disclose that the oscillation frequency of the mechanical resonator has a value situated between, inclusive, eight Hertz and twelve Hertz.
Mallet discloses that the oscillation frequency of the mechanical resonator has a value situated between, inclusive, eight Hertz and twelve Hertz (col. 1 lines 27-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the oscillation frequency disclosed by Mallet in the invention of Di Domenico, Kawauchiya, Heise, and Mutrux as Mallet provides the necessary details required to maintain such a frequency, above the usual frequencies, and because a high-frequency oscillations are known to provide higher accuracy timepieces.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Di Domenico, Kawauchiya, Heise, and Mutrux as applied to claim 3 above, and further in view of Haylett (GB 2533960 A).
Regarding Claim 6, the combination of Di Domenico, Kawauchiya, Heise, and Mutrux do not disclose that the rotational frequency of the escape wheel set has a value between, inclusive, one quarter and one sixteenth of the oscillation frequency of the mechanical resonator.
Haylett discloses “The frequency of rotation of the escape wheel 1 is calculated by dividing the frequency of the tuned mechanical resonator 2 by the number of brake surfaces 6 on the escape wheel” (page 8-9).  It would have been obvious to one of ordinary skill in the art that such relationship of frequency of rotation to the number of brake surfaces is analogous to the magnetic stops of Di Domenico. Applying that teaching to the twelve magnetic stops of Di Domenico (Di Domenico fig. 3) proves that the escape wheel of Di Domenico has a rotational frequency of one twelfth of the oscillation frequency. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Di Domenico and Kawauchiya as applied to claim 1 above, and further in view of Marechal et al. (US 20120112589 A1), hereinafter Marechal.
Regarding Claim 12, the combination of Di Domenico and Kawauchiya do not disclose that the balance is pivoted magnetically in the carriage of the tourbillon that comprises for said purpose two magnetic bearings.  
Marechal discloses a balance that is pivoted magnetically in the carriage of the tourbillon that comprises for said purpose two magnetic bearings [4, 6] (fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to magnetically pivot the balance of Di Domenico and Kawauchiya given that the magnetic pivots of Marechal drastically reduce friction compared to ordinary mechanical guide devices and improve the independence of the operating quality of a timepiece movement with respect to the orientation thereof in space (par. 0019).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Di Domenico and Kawauchiya as applied to claim 1 above, and further in view of Di Domenico et al. (US 20150177698 A1), hereinafter “Di Domenico ‘698”.
Regarding Claim 14, Di Domenico (US 20170242403 A1) and Kawauchiya do not disclose that the magnetic structure of the escapement device is a single magnetic structure that extends laterally from a core and the magnetic escapement comprises at least one pair of similar magnetic elements that are situated respectively above and below said single magnetic structure and that are both coupled simultaneously with said single magnetic structure such that the respective magnetic couplings thereof are added together.
Di Domenico ‘698 discloses a magnetic structure of a magnetic escapement that is a single magnetic structure (fig. 18) that extends laterally from a core (par. 0090, fig. 18) and the magnetic escapement comprises at least one pair of similar magnetic [126 and 127] elements that are situated respectively above and below said single magnetic structure (fig. 17) and that are both coupled simultaneously with said single magnetic structure such that the respective magnetic couplings thereof are added together (par. 0088).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Di Domenico and Kawauchiya with the single magnetic structure extending laterally from core of Di Domenico ‘698 because it is functionally similar to a magnetic structure without the core, such as that of Di Domenico, but it allows for the material to be homogeneously magnetized throughout the whole magnetic structure (par. 0091) with the coupled magnetic flux obtained through variation in thickness which removes the need for including the magnetized layer of Di Domenico [4] as the single piece of Di Domenico ‘698 is already sufficient.  This change presents a benefit that a person of ordinary skill in the art would recognize to the manufacturing of the magnetic escapement as it removes the step of providing the magnetized layer as an equivalent alternative to that which is already disclosed by Di Domenico.  Di Domenico ‘698 also provides an advantage in that the cooperating structure of the resonator may comprise a pair of similar magnets situated above and below that  are coupled simultaneously with the magnetic structure (par. 0091) as claimed by claim 14, or also form a magnetic coupling structure that contains no magnets (par. 0091).  
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments the arguments toward the 35 U.S.C. 103 rejection of Claim 4 by Di Domenico and Kawauchiya, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
A person of ordinary skill in the art would recognize that Di Domenico provides for a unique magnetic escapement mechanism that provides many benefits on its own to the functions of a timepiece, but it does not disclose anything regarding inputting it into a tourbillon.  With this knowledge and in view of Kawauchiya, the person of ordinary skill in the art would recognize that tourbillons present many benefits in their own right, namely they prevent changes in the oscillation cycle of the balance and hairspring due to the direction of the gravitational force (par. 0010), and that these benefits would be advantageous to combine with the timepiece disclosed using the magnetic escapement of Di Domenico.  
As stated above in the rejection of claim 1, the tourbillon of Kawauchiya includes a mechanical escapement [102].  This is the art that Di Domenico discloses improvement over (par. 0008-0009), and the last line of the rejection of claim 1 states as much for the purpose of showing that there is not an obstacle in the way to a person of ordinary skill in the art in recognizing how the two would be combined.  This sentence was not to intended to alone conclusively state that the combination of Kawauchiya and Di Domenico would be obvious, but merely to show that there is a recognizable means for using the magnetic escapement of Di Domenico within the tourbillon of Kawauchiya that supports the previous sentence indicating why it would be obvious.  
Combining the two references using this natural placement would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the expected benefits provided to the timepiece of Di Domenico with the combined advantages provided with a tourbillon.  
Regarding Applicant’s arguments toward the 35 U.S.C. 103 rejection of Claim 4 by Di Domenico, Kawauchiya, and Mallet, while Mallet explains that reducing the inertia of the balance results in a higher attainable oscillation frequency, it also explains that it is the combination of inertia and energy that allow for higher oscillation frequency (col. 1 lines 32-36).  Because the magnetic escapement of Di Domenico advantageously minimizes losses in energy due to friction (par. 0009), a person of ordinary skill in the art would understand that this would therefore allow for higher oscillation frequency given the teaching of Mallet.  A person of ordinary skill in the art would also find it obvious to attempt the highest oscillation frequency for the mechanical resonator following the combination of Di Domenico and Kawauchiya as that is a desired characteristic for mechanical resonators shown by Mallet (col. 1 lines 27-31).  
The specification essentially recites from page 4 line 29 to page 5 line 17 that it the result of the features of the timepiece, particularly the magnetic escapement used in the tourbillon, that the energy impulses are not as limited and that a higher natural frequency may be attained.  This is the same line of reasoning explained above with the combination of Di Domenico and Kawauchiya in view of the teachings of Mallet.  
As Claim 4 does not provide any further structural limitations to the invention of claim 1, it follows that the timepiece of claim 1 is capable of an oscillation frequency of equal to or greater than 6 Hz and a person of ordinary skill in the art would find it obvious to come to this result given the known advantage higher frequency oscillators provide.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844      

/EDWIN A. LEON/Primary Examiner, Art Unit 2833